DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2018/0210207 to Machida.
Fig. 20 of Machida is reproduced for a reference.

    PNG
    media_image1.png
    599
    690
    media_image1.png
    Greyscale

 	Claim 10. A near-eye display (NED) comprising:
a light source 153 for providing a plurality of light beams;
a collimator 112 optically coupled to the light source for collimating the plurality of light beams;
a scanner (see ¶0105 and 253 in fig. 8) optically coupled to the collimator for scanning the plurality of light beams collimated by the collimator; and

a slab of transparent material 121 for propagating display light therein via total internal reflection; and a diffraction grating 141, 142 supported by the slab and comprising a plurality of fringes formed by a twisted nematic (TN) liquid crystal (LC) material in a polymer substrate (see column 10, lines 46-end), wherein the fringes are slanted for out-coupling the display light from the slab by diffraction into a blazed diffraction order, wherein a greater portion of the display light is out-coupled into the blazed diffraction order, and a smaller portion of the display light is out-coupled into a non-blazed diffraction order.
  	Claim 20. The NED of claim 10, wherein the scanner comprises a 2D microelectromechanical system (MEMS) scanner.  See column 16, lines 
34-40.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest a pupil replication waveguide comprising all the specific elements with the specific combination including the claimed refractive index contrast as set forth in claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a pupil replication waveguide comprising all the specific elements with the specific combination including the claimed refractive index contrast as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 					   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883